Citation Nr: 0528760	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-11 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


ATTORNEY FOR THE BOARD

M. Riley, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1985 as an air traffic controller.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA).  



FINDING OF FACT

The veteran has impaired visual acuity due to refractive 
error; he has no eye disability due to disease or injury.


CONCLUSION OF LAW

A bilateral eye disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the RO provided the veteran with the 
required notice, to include notice that he should submit any 
pertinent medical records in his possession, by letters dated 
in January 2003 and April 2003, prior to the initial 
adjudication of the claim.  

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  Additionally, the veteran has been 
afforded a VA fee-basis examination.  The veteran has not 
identified any available, outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Refractive error of the eye is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that service connection is warranted for 
a bilateral eye disability because the deterioration in his 
visual acuity subsequent to service is at least partly due to 
his service duties as an air traffic controller.  

The veteran's service medical records are silent for any 
complaint, abnormal finding, or diagnosis pertaining to 
either eye.  Every service medical examination, including his 
separation exam, disclosed visual acuity ranging from 20/15 
to 20/20 bilaterally.

The pertinent post-service medical evidence consists of 
medical records of an eye exam performed by an Army 
optometrist in January 2003 and the report of a VA fee-basis 
examination in June 2003.  The Army optometrist found that 
the veteran had 20/40 vision.  The VA fee-basis 
ophthalmologist stated that the veteran had "normal 
ophthalmology findings," and that the veteran's corrected 
visual acuity was normal.  

Thus, the medical evidence before the Board only shows that 
the veteran has refractive error of the eyes, a disorder for 
which compensation is not authorized.  The Board recognizes 
the sincerity of the veteran's belief in the merits of his 
claim; however, as a lay person, he is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  In view of the absence of any medical evidence of a 
disease or injury of either of the veteran's eyes, the claim 
must be denied.  In so concluding, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for bilateral eye 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


